              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:19-cv-00243-MR


MICHAEL W. BELCHER,              )
                                 )
                     Petitioner, )
                                 )              MEMORANDUM OF
               vs.               )              DECISION AND ORDER
                                 )
ERIK A. HOOKS, Secretary of      )
Department of Public Safety,     )
                                 )
                     Respondent. )
________________________________ )

      THIS MATTER is before the Court on the Petitioner’s Response to the

Court’s October 5, 2020 Order. [Doc. 7].

      Michael W. Belcher (the “Petitioner”) is a prisoner of the State of North

Carolina who pled guilty in Macon County Superior Court on March 10, 2017

to five counts of possession of a firearm by a convicted felon. The trial court

sentenced him to three consecutive terms of 140 months to 180 months in

prison. The Petitioner did not appeal his sentence.

      On February 22, 2018, the Petitioner filed a Motion for Appropriate

Relief (“MAR”) in Macon County Superior Court. The Petitioner’s MAR was

denied on February 28, 2018. The Petitioner did not appeal that denial.




        Case 1:19-cv-00243-MR Document 9 Filed 11/17/20 Page 1 of 4
      On September 19, 2018, the Petitioner filed an “Application for Writ of

Habeas Corpus” in Wake County Superior Court. On September 21, 2018,

the Wake County Superior Court denied the Petitioner’s Application. The

Petitioner did not appeal that denial.

      On August 19, 2019, the Petitioner filed a § 2254 Petition for Writ of

Habeas Corpus. [Doc. 1]. On October 5, 2020, the Court entered an Order

explaining that the Petitioner’s habeas petition appeared to be untimely

under § 2244(d)(1)(A) because the Petitioner failed to file his habeas petition

within one year after the judgment in his case became final. [Doc. 7 at 5].

The Order instructed the Petitioner to show cause why his Petition should

not be dismissed as untimely, including any reasons why statutory or

equitable tolling might apply. [Id. at 6].     The Court’s Order warned that

“failure to comply with this Order will result in dismissal of the Petition without

further notice.” [Id. at 6].

      On October 19, 2020, the Petitioner responded to the Court’s Order by

submitting a copy of his habeas petition. [Doc. 8]. The Petitioner provided

no argument as to why statutory or equitable tolling should apply. [Id.].

Accordingly, the Court concludes that statutory and equitable tolling do not

apply here.




                                         2

         Case 1:19-cv-00243-MR Document 9 Filed 11/17/20 Page 2 of 4
      For the reasons stated in the Court’s October 5, 2020 Order, the

Petitioner’s habeas petition is untimely under § 2244(d)(1)(A). Accordingly,

the habeas petition is barred by the statute of limitations in the Antiterrorism

and Effective Death Penalty Act of 1996 and must be dismissed.

      Pursuant to Rule 11(a) of the Rules Governing Section 2254 Cases,

this Court declines to issue a certificate of appealability. See 28 U.S.C. §

2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 338 (2003) (in order to satisfy

§ 2253(c), a petitioner must demonstrate that reasonable jurists would find

the district court’s assessment of the constitutional claims debatable or

wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (when relief is denied

on procedural grounds, a petitioner must establish both that the dispositive

procedural ruling is debatable and that the petition states a debatable claim

of the denial of a constitutional right).

                                    ORDER

      IT IS, THEREFORE, ORDERED that the Petitioner's Petition for Writ

of Habeas Corpus pursuant to 28 U.S.C. § 2254 [Doc. 1] is DISMISSED as

untimely.

      IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules

Governing Section 2254 Cases, this Court declines to issue a certificate of

appealability.


                                            3

         Case 1:19-cv-00243-MR Document 9 Filed 11/17/20 Page 3 of 4
IT IS SO ORDERED.
                         Signed: November 16, 2020




                                4

  Case 1:19-cv-00243-MR Document 9 Filed 11/17/20 Page 4 of 4
